DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 12/21/2021, is acknowledged.
Claims 17, 19, 21, 25 and 37-39 are pending in this action.  Claims 18, 22-24, and 36 have been cancelled.  Claims 1-16, 20 and 26-35 have been cancelled previously.  Claims 17 and 25 have been amended.  New claims 37-39 have been added.  No new matter was added.  Claims 17, 19, 21, 25 and 37-39 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement, filed 12/21/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as a method for treating cancer in a subject in need thereof as instantly claimed.  Applicant teaches that said method comprising the use of a combination of dimethylamino micheliolide with ionizing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 17, 19, 21, 25 and 37-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615